                        UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION




 In the Matter of:                             }
                                               }
                                               }
 RWS Charter LLC                               }    Case No. 20-80470-CRJ
 Tax ID/EIN: XX-XXXXXXX                        }
                                               }    Chapter 11
                                               }
                                Debtor(s)      }
                                               }
                                               }

                            NOTICE OF DEFICIENCY FILING


 ☒      Pursuant to Federal Rule of Bankruptcy Procedure 1007(a)(1), the above styled
        Debtor(s) shall file a corporate ownership statement containing information
        described in Rule 7007.1 within fourteen (14) days from the file date of the Debtor(s)
        petition. Failure to file the document(s) within fourteen (14) days of the filing of the
        petition shall result in the case being set for hearing as to why said case should not
        be dismissed for failure to comply.



 BY ORDER OF THE COURT:                             Joseph E. Bulgarella, Clerk
                                                    United States Bankruptcy Court


                                                    BY: Rose Leatherwood
                                                          Deputy Clerk


 IF YOU HAVE ANY QUESTIONS, PLEASE CALL (256) 584-7900




Case 20-80470-CRJ11       Doc 8    Filed 02/14/20 Entered 02/14/20 10:54:27          Desc Main
                                  Document      Page 1 of 1
